Citation Nr: 1633903	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  06-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served in the Special Philippine Scout from June 1946 to April 1949. He died in June 1999.  The appellant claims as his surviving spouse. 

This matter comes to Board of Veterans' Appeals  (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which continued the denial of service connection for the cause of the Veteran's death. 

The Board previously reopened this matter in October 2014 and remanded it for further procedural development.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in June 1999.  The cause of death was cardio-respiratory arrest, severe pneumonia with pleural effusion, and anemia.
 
2. At the time of death, the Veteran was not service connected for any disability. 
 
3. A cardio-respiratory disability, pneumonia with pleural effusion, and anemia were not manifest during service, or within one year of separation, and are not related to service.
 
4. The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16),1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in October 2014.  The Board instructed the RO to send the appellant a VCAA/Hupp-compliant notice letter with respect to her claim and to readjudicate the claim.  The record indicates that appropriate letters were sent to the appellant in March 2015 and September 2015.  The claim was readjudicated the claims in a May 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

As noted in the October 2014 Remand, the appellant was not originally issued a Hupp-compliant notice letter prior to the decision on appeal.  Subsequent to the October 2014 Remand, the appellant was sent the March 2015 and September 2015 letters that satisfied the requirements of Hupp. The letter also informed her of her and VA's respective duties for obtaining evidence. 

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains a March 2004 Formal Finding on the Unavailability of the Veteran's Service Treatment Records.  The RO requested that the appellant submit any service records she may have, and she has communicated, including in a December 2003 letter, that she does not have any additional evidence.  The appellant has not indicated that there are additional medical records which VA has not attempted to obtain.

The Board notes that a medical opinion was not obtained in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d)  is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the court clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  The Veteran's cause of death is documented as cardio-respiratory arrest, pneumonia with pleural effusion, and anemia.  As explained below, there is no evidence to suggest a relationship between the cause of his death and his service or a service connected disability.  He was not service-connected for any disability at the time of his death, nor did he apply for service-connection at any point in his life.  There is no evidence of treatment for or symptoms of a relevant condition in service or within a year of separation.  As noted, service treatment records are not available for review.  However, the appellant has not directly asserted that the Veteran sought treatment for a relevant condition during service, or in the immediate aftermath.  Thus, the Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating this claim.  Thus, a medical opinion is not warranted.

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


III. Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509   (1997).

Certain conditions are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran died in Veteran died in June 1999 and the causes of death have been identified as cardio-respiratory arrest, severe pneumonia with pleural effusion, and anemia.  At the time of the Veteran's death, he was not service-connected for any disability.  There is no indication that the a cardio-respiratory disability or anemia had its onset in service or within a year of separation from service.  There is nothing to suggest that there were characteristic manifestations sufficient to identify relevant pathology of any of the conditions listed as causes of death in service.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.

The Board notes that the appellant has made no specific allegation as to the link between military service and the Veteran's cause of death.  In her June 2006 Form 9 Substantive Appeal, the appellant argued that the Veteran's death was due to "diseases he incurred in military service," but has provided no further explanation.  The Board has reviewed this evidence, however, it does not establish a link between the Veteran's military service and the cardio-respiratory arrest, severe pneumonia with pleural effusion, and anemia that ultimately caused his death.

As the Veteran was not service-connected for any disability before his death; there is no evidence that the Veteran's cardio-respiratory condition, pneumonia with pleural effusion, or anemia was related to his military service; and there is no evidence that he died from any diseases that were service-connected, the Board finds that service connection for cause of death is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, the Board finds that service-connection for the Veteran's cause of death, in this case cardio-respiratory arrest, sever pneumonia with pleural effusion, and anemia, is not warranted on a presumptive or direct basis.

The Board is deeply sympathetic to the appellant's loss of her husband and acknowledges his service.  However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


